THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 46849


STATE OF IDAHO,                     )
                                    )                Boise, September 2020 Term
   Plaintiff-Respondent,            )
                                    )                Opinion Filed: October 5, 2020
v.                                  )
                                    )                Melanie Gagnepain, Clerk
JUSTIN JAMES LOERA                  )
                                    )
   Defendant-Appellant.             )
____________________________________)


           Appeal from the District Court of the Fourth Judicial District of the State
           of Idaho, Ada County. Deborah R. Bail, District Judge.

           The district court’s decision to partially quash Loera’s subpoena duces
           tecum is affirmed. The district court’s order awarding restitution is
           vacated without remand. This case is remanded with instructions for the
           court to award Loera 202 days of credit for time served.
           Eric D. Fredericksen, Idaho State Appellate Public Defender, Boise,
           attorney for Appellant. Brian Dickson argued.

           Lawrence Wasden, Idaho Attorney General, Boise, attorney for
           Respondent. Kenneth Jorgensen argued.
                           ______________________________

BEVAN, Justice.
                                     I. NATURE OF THE CASE
       This appeal arises from Justin James Loera’s conviction for battery on a correctional
officer. Loera asserts the district court erred in three respects: first, by partially quashing his
subpoena duces tecum based on its relevance rather than the standards prescribed in Idaho Criminal
Rule 17(b); second, for ordering restitution without sufficient evidence; and third, by failing to
address his request for credit for time served. We affirm the district court’s decision to partially
quash Loera’s subpoena duces tecum. However, we vacate the district court’s order awarding
restitution and remand the case with instructions for the court to award Loera 202 days of credit
for time served.
                         II. FACTUAL AND PROCEDURAL BACKGROUND
                                                 1
          The State charged Loera with aggravated battery on a correctional officer with a persistent
violator enhancement. Loera issued a subpoena duces tecum to the Idaho Department of Correction
(“IDOC”) for documents pertaining to Idaho maximum security institution standard operating
procedures for management of tiers housing security threat group (“STG”) inmates, including, but
not limited to, proper conduct by correctional ofﬁcers and staff. An STG exists when two or more
inmates act in concert to threaten the security, safety, or operations of the prison facility (mainly
through gang activity). IDOC moved to partially quash Loera’s subpoena duces tecum, claiming
that production of these materials was unreasonable because it required disclosure of confidential
information protected by the Idaho Public Records Act and presented a serious security risk to
IDOC facilities. In support of its motion, IDOC filed an affidavit of the Deputy Chief of the
Division of Prisons, Randy Blades, who explained that STG’s present particular threats to facility
personnel, other inmates, and the public at large. Blades asserted that disclosure of these strategies
would “jeopardize[] the orderly operation of the Department’s prison facilities, including the
Department’s ability to track, monitor, and manage STG members, putting staff, inmates and the
public at risk.”
          Loera objected to IDOC’s motion to partially quash the subpoena, claiming it related to a
“potential necessity defense” based on the allegation that Loera was placed in a position where he
was required to aggressively react toward the correctional officers in order to protect himself from
later becoming the victim of violence at the hands of other prisoners. Loera claimed that
presentation of this defense required an examination of the management policies related to his
housing tier. Loera also argued the STG strategies were necessary to determine whether the victim
was acting as a correctional officer at the time that he was involved in the altercation, because if
he was not following policies and procedures, he would be acting outside the scope of his job and
duties.
          The district court granted IDOC’s motion to partially quash Loera’s subpoena duces tecum.
During a hearing on the motion, the district judge asked about the relevance of the STG policies
and procedures before concluding, “I fail to see how the policies and procedures are relevant to
any issue in this case.” Ultimately, the judge characterized Loera’s request as a “fishing
expedition[,]” and determined it was improper based on the facts of the case. The judge explained
that there is case law covering how excessive force can remove the propriety of an officer’s actions,
and that the question, “[didn’t] have anything to do with what policies and procedures are in place.”
                                                   2
In closing, the judge explained that the risk of publically disclosing internal policies and
procedures for management of prisoners in IDOC was high and “outweigh[ed] what appear[ed] [
] to be nonexistent relevance to any issue in this case.” The case proceeded to trial and the jury
returned a guilty verdict for the lesser included offense of battery on a correctional officer. Loera
admitted to the persistent violator enhancement and was sentenced to ten years, with five years
determinate, consecutive to sentences currently being served.
       The district court also ordered restitution to the State Insurance Fund (“SIF”) in the amount
of $1,537.05 for payments made on behalf of the officer involved. The award stemmed from a
letter in which SIF listed the assailant as “Justin Loera” and the date of incident as 06/22/18—the
date of the battery. Attached to the letter was a “Paid Cost Summary,” which listed the correctional
officer victim as the claimant, and contained six payments made to local area medical facilities.
Four of the payments listed the service date as 06/23/18 and the remaining two listed 06/26/18.
The district judge ordered Loera to make restitution to SIF in the amount requested, $1,537.05,
stating, “I will order restitution unless there’s a specific objection to a specific receipt because I
think PTSD is a real injury.” The judge was evidently referencing the victim’s impact statement
in which the officer stated the incident caused him some issues with anxiety and post-traumatic
stress disorder (“PTSD”); however, the SIF paperwork did not mention any PTSD-related
treatment. Loera objected to the order granting restitution because no medical documentation was
provided showing the payments made by SIF were related to the incident. The judge responded,
“Okay. Supplement the record, but I'm going to go on along since this is what the State Insurance
Fund has paid out . . . I am going to require that the State provide additional documentation within
the next 30 days.” The State never provided any more documentation.
       Following his conviction, Loera filed a motion for reduction of sentence and request for
credit for time served under Idaho Criminal Rule 35. Loera asserted he had a right to credit for
time served between the date of his first appearance, August 8, 2018, and the date of his sentencing
hearing, February 25, 2019. The district court denied the motion for a reduced sentence, not
mentioning whether Loera had a right to credit for time served. The record reveals that Loera
remained in custody for 202 days. Loera filed a timely notice of appeal.

                                      III. ISSUES ON APPEAL
1.     Did the district court abuse its discretion when it granted IDOC’s motion to partially quash
       Loera’s subpoena duces tecum?

                                                  3
2.       Was there sufficient evidence to support the district court’s order granting $1,537.05 in
         restitution to the State Insurance Fund?
3.       Did the district court err by not granting Loera’s motion for credit for time served?

                                     IV. STANDARD OF REVIEW

         This Court reviews a trial court’s decision to grant or deny a motion to quash a subpoena
for an abuse of discretion. State v. Joy, 155 Idaho 1, 12, 304 P.3d 276, 287 (2013). Additionally,
“[t]he decision regarding whether to order restitution, and in what amount, is within the district
court’s discretion and is guided by consideration of the factors set forth in Idaho Code section 19-
5304(7).” State v. Corbus, 150 Idaho 599, 602, 249 P.3d 398, 401 (2011) (citing State v. Richmond,
137 Idaho 35, 37, 43 P.3d 794, 796 (Ct. App. 2002)). When this Court reviews an alleged abuse
of discretion, the inquiry requires consideration of four essentials to determine whether the trial
court:

         (1) correctly perceived the issue as one of discretion; (2) acted within the outer
         boundaries of its discretion; (3) acted consistently with the legal standards
         applicable to the specific choices available to it; and (4) reached its decision by the
         exercise of reason.
State v. Le Veque, 164 Idaho 110, 113, 426 P.3d 461, 464 (2018).
         “The district court’s factual findings with regard to restitution will not be disturbed on
appeal if supported by substantial evidence.” State v. Straub, 153 Idaho 882, 885, 292 P.3d 273,
276 (2013) (quoting Corbus, 150 Idaho at 602, 249 P.3d at 401). Substantial evidence is such
relevant evidence as a reasonable mind might accept to support a conclusion. Id. (citing Kinney v.
Tupperware Co., 117 Idaho 765, 769, 792 P.2d 330, 334 (1990)).

                                             V. ANALYSIS
A.       The district court did not abuse its discretion when it granted IDOC’s motion to
         partially quash Loera’s subpoena duces tecum.
         Loera’s first argument on appeal is that the district court erred by granting IDOC’s motion
to partially quash his subpoena duces tecum. Idaho Criminal Rule 17(b) provides the applicable
legal standard governing a motion to quash a subpoena. Rule 17(b) states: “The court, on motion,
may quash or modify the subpoena if compliance would be unreasonable or oppressive.” I.C.R.
17(b). That said, under Rule 17(b), “a trial court does not have discretion to restrict a defendant’s
access to potentially admissible evidence because some of it might be irrelevant.” Joy, 155 Idaho
4
at 13, 304 P.3d at 288. This Court reviews a trial court’s decision to grant or deny a motion to
quash a subpoena for an abuse of discretion. Id. at 12, 304 P.3d at 287.
       Loera claims the district court acted contrary to the applicable legal standards articulated
by this Court in State v. Joy, by improperly focusing on the perceived relevance and admissibility
of the evidence sought by his subpoena instead of the standards in Rule 17(b). In Joy, the defendant
was charged with several crimes in connection to an altercation with his wife. 155 Idaho at 4, 304
P.3d at 279. The defendant filed a subpoena duces tecum to obtain images from the victim-wife’s
computer to impeach her testimony at trial. Id. at 4–5, 304 P.3d at 279–80. The State moved to
quash the subpoena, first arguing the evidence sought was irrelevant and therefore the request was
unreasonable or oppressive. Id. The district court granted the motion to quash the subpoena
because the defendant failed to comply with Idaho Rule of Evidence 412. Id. at 12, 304 P.3d at
287. The district court stated explicitly that it was not applying the standard provided in Idaho
Criminal Rule 17(b). Id. On appeal this Court reasoned that determining whether a subpoena was
unreasonable or oppressive under Rule 17(b) fell within the district court’s discretion, but
concluded the court had failed to apply that standard. Id. at 12–13, 304 P.3d at 287–88. The Court
held that evidence going toward credibility is normally admitted broadly, reasoning that “the
district court will have the opportunity to consider [the evidence’s] relevance at [trial].” Id. at 13,
304 P.3d at 288. Thus, by quashing the subpoena under Idaho Rule of Evidence 412 rather than
Idaho Criminal Rule 17(b), the district court abused its discretion. Id.
       Loera argues that the district court here acted contrary to Joy by assessing the relevance of
the STG procedures rather than focusing on whether the request was “unreasonable or oppressive.”
Our holding in Joy is much more limited than Loera suggests. The district court in Joy explicitly
stated it was granting the State’s motion to quash the subpoena under the Idaho Rules of Evidence
rather than Idaho Criminal Rule 17, thus, the court abused its discretion by failing to act consistent
with the proper legal standard. 155 Idaho at 12–13, 304 P.3d at 287–88. Conversely, there is
nothing in the record in Loera’s case to suggest that the district court was applying any standard
other than that prescribed in Rule 17(b). Although the district court made several comments on the
relevance of the STG policies and procedures, it ultimately weighed the risk of disclosure of
IDOC’s policies against Loera’s need for the information. It is logical that the relevance or
materiality of the evidence sought by a subpoena is an appropriate subset of any analysis
determining whether a request is unreasonable or oppressive.
                                                  5
       That said, there is little guidance for district courts in Idaho on what qualifies as an
“unreasonable or oppressive” request under Rule 17(b). The State urges this Court to follow the
test set out by the United States Supreme Court in U.S. v. Nixon, 418 U.S. 683 (1974). In cases
where no Idaho case law is directly on point, federal case law interpreting a similar federal rule
can be persuasive. See, e.g., State v. Meier, 149 Idaho 229, 231, 233 P.3d 160, 162 (Ct. App. 2010).
The federal rule governing the proper standard for quashing a subpoena duces tecum in a criminal
case is much like Idaho Criminal Rule 17(b), and states that “[o]n motion made promptly, the court
may quash or modify the subpoena if compliance would be unreasonable or oppressive.” Fed. R.
Crim. P. 17(c)(2). The United States Supreme Court provided a four-factor test while interpreting
the “unreasonable or oppressive” language of the federal rule:

       [I]n order to require production prior to trial, the moving party must show: (1) that
       the documents are evidentiary and relevant; (2) that they are not otherwise
       procurable reasonably in advance of trial by exercise of due diligence; (3) that the
       party cannot properly prepare for trial without such production and inspection in
       advance of trial and that the failure to obtain such inspection may tend unreasonably
       to delay the trial; and (4) that the application is made in good faith and is not
       intended as a general “fishing expedition.”
Nixon, 418 U.S. at 699–700. These factors require the district court to conduct a “discretionary,
case-by-case inquiry[.]” United States v. Krane, 625 F.3d 568, 574 (9th Cir. 2010). The Ninth
Circuit has elaborated that “Rule 17(c) was not intended as a discovery device, or to allow a blind
fishing expedition seeking unknown evidence.” United States v. Villa, 503 F. App’x 487, 489 (9th
Cir. 2012) (quoting United States v. Reed, 726 F.2d 570, 577 (9th Cir. 1984)).
       While we find these factors and the analyses of these courts informative, we conclude that
there is no reason to adopt the Nixon framework here. Under Idaho’s Rule 17(b), trial courts are
imbued with wide latitude to determine what might make the requested information sought by
subpoena “unreasonable or oppressive.” Thus, a trial judge may properly consider whether a party
is undertaking a “fishing expedition” or what the “relevance” or “materiality” of the information
might be in any given case. As we recently noted, Rule 17 is independent of the discovery and
exchange of information between the prosecution and the defense. See State v. Ish, 166 Idaho 492,
511, 461 P.3d 774, 793 (2020) (“Rule 16 [the discovery rule] applies to the prosecutor and defense
counsel, while the subpoena power under Rule 17 extends to all others.”). Thus, with third parties
involved, it is appropriate for the trial judge to consider whatever information it deems necessary
to determine whether a request is unreasonable or oppressive. Likewise, the judge might find
                                                 6
additional considerations meaningful in exercising discretion, including whether the subpoena
“fails to allow time for compliance, requires disclosure of privileged or other protected matter and
no exception or waiver applies, or subjects a person to undue burden . . . .” I.R.C.P. 45(d). While
these latter factors are in our civil rule governing subpoenas, and a trial judge may not depend
solely on factors independent of the criminal rule’s “unreasonable or oppressive,” standard, see
State v. Joy, supra, we see no reason to hamper a criminal trial judge from considering such criteria
in making discretionary decisions about the reasonableness or potential overbearing nature of a
criminal subpoena.
        Loera claimed that the STG strategies were essential to a potential “necessity defense”
because correctional ofﬁcers placed him in a position where he had to react violently toward the
correctional ofﬁcers in order to protect himself from becoming the victim of violence. Loera also
argued the STG strategies were necessary to determine whether the victim was acting as a
correctional officer at the time that he was involved in the altercation, because if he was not
following policies and procedures, he would be acting outside the scope of his job and duties. The
district court granted IDOC’s motion to partially quash the subpoena after concluding that even if
this were a situation that triggered self-defense, that defense had nothing to do with IDOC’s
policies and procedures governing STG’s. The court determined that the State’s interest in keeping
that information confidential considerably outweighed its nonexistent relevance to any issue in
this case. The court also concluded that the risk to IDOC’s legitimate policies and procedures was
high.
        We hold that the district court acted within its discretion by granting IDOC’s motion to
partially quash Loera’s subpoena duces tecum. While the rules of evidence alone cannot undergird
a discretionary determination on a subpoena, as we held in Joy, the relevance or materiality of
information sought is certainly part of the proper analysis of these questions by trial courts. There
is nothing to suggest in this record that the district court failed to act consistently with the
applicable legal standards governing its decision. The district court’s concern with the relevance
of the STG management procedures does not alone push its conclusion “outside the outer
boundaries of its discretion.” Further, the scope of the district court’s order quashing the subpoena
only pertained to general policies and procedures related to management of STG inmates. The
record shows that IDOC produced specific information relating to the proper conduct by officers.


                                                 7
We affirm the district court’s order granting IDOC’s motion to partially quash Loera’s subpoena
duces tecum.

B.     We vacate the district court’s order of restitution to the State Insurance Fund because
       it was not supported by substantial evidence.
       Next, Loera challenges the sufficiency of the evidence supporting the district court’s order
granting restitution on two fronts. First, Loera questions the district court’s comments about PTSD,
highlighting the fact that nothing in the record shows the actual amount paid for any kind of mental
health care or treatment related to PTSD. Instead, the record shows that several payments for
physical examinations were made by the SIF. Second, Loera argues there is insufficient evidence
to support the restitution award based on the State’s failure to comply with the district court’s order
to supplement the record within 30 days. Loera notes that the record lacks any hospital records, or
physicians’ letters that prove causation. Loera claims this failure to provide adequate
documentation shows the State has not met its burden and that the order for restitution is not
supported by sufficient evidence.
       A court may order restitution if a defendant is found guilty of any crime which causes
“actual economic loss” to the victim. I.C. § 19-5304(2). “The decision regarding whether to order
restitution, and in what amount, is within the district court’s discretion and is guided by
consideration of the factors set forth in Idaho Code section 19-5304(7).” State v. Corbus, 150 Idaho
599, 602, 249 P.3d 398, 401 (2011) (citing State v. Richmond, 137 Idaho 35, 37, 43 P.3d 794, 796
Ct. App. 2002)). “The district court’s factual findings with regard to restitution will not be
disturbed on appeal if supported by substantial evidence.” State v. Straub, 153 Idaho 882, 885, 292
P.3d 273, 276 (2013) (quoting Corbus, 150 Idaho at 602, 249 P.3d at 401)). Substantial evidence
is such relevant evidence as a reasonable mind might accept to support a conclusion. Id. (citing
Kinney v. Tupperware Co., 117 Idaho 765, 769, 792 P.2d 330, 334 (1990)). The issue of causation
in restitution cases is a question of fact to be decided by the trial court. Corbus, 150 Idaho at 602,
249 P.3d at 401. A restitution award based on the amount paid by the insurer for damage caused
by the defendant is not an abuse of discretion when the benefit amounts are supported by sufficient
evidence. State v. Cottrell, 152 Idaho 387, 398, 271 P.3d 1243, 1254 (Ct. App. 2012) (citing State
v. Taie, 138 Idaho 878, 879–80, 71 P.3d 477, 478–79 (Ct. App. 2003)).
       The district court awarded restitution based on a letter submitted by the SIF, which sought
reimbursement for the “incident involving Justin Loera” and included a paid cost summary

                                                  8
showing the billing provider, the dates of the treatments and the amount paid. That said, no
description of the treatment is included anywhere in the record. Loera objected to the district
court’s order for lack of evidence showing the physical examinations related to the incident with
Loera. The district court ordered the State to supplement the record with this information within
30 days. The State never supplemented the record with any documents to corroborate the SIF letter.
       We recently considered similar facts in State v. Oxford, No. 46608, 2020 WL 5835071
(Idaho Oct. 1, 2020). There, the Crime Victims Compensation Program (“CVCP”) sought
restitution for payments made on behalf of a victim. Id. at *9. The only evidence submitted
supporting an order of restitution was a one-page, unsworn letter and a payment summary that
listed the “provider,” the “billed amount,” the “non allowed amount,” the “allowed amount,” the
“CVCP payment to claimant,” and the “CVCP payment to provider.” Id. The letter did not provide
descriptions of the types of services provided or the date of such services. The district court ordered
the State to provide more information so it could adequately review the request. Id. The State
provided no other information. Id. We held the unsworn letter could not support an order of
restitution under Idaho Code section 19-5304. Id. Further, based on the State’s failure to
supplement the record with supporting documentation as requested by the district court we held
the appropriate remedy was to vacate the restitution award without remanding it. Id.
       Likewise here, the district court ordered the State provide more documentation to support
SIF’s restitution request. The State failed to supplement the record with any other documentation.
Although nothing in the record suggests the SIF payments were fraudulent or mistaken, the State
carries the burden to prove causation as to the restitution payments by a preponderance of the
evidence. I.C. § 19-5304(6). The State failed to meet this burden. We vacate the district court’s
restitution award based on insufficient evidence in the record and the case will not be remanded
on this issue for the reasons stated in Oxford, at *9.

C.     The district court erred by not granting Loera’s motion for credit for time served
       Last, Loera contends the district court erroneously failed to address the credit for time
served issue in his Idaho Criminal Rule 35 motion. A defendant has a right to credit for time served
for “any period of incarceration prior to entry of judgment.” I.C. § 18-309(1); see also State v.
Brand, 162 Idaho 189, 193, 395 P.3d 809, 813 (2017) (quoting State v. Owens, 158 Idaho 1, 4, 343
P.3d 30, 33 (2015) (“Idaho Code section 18-309’s plain language unambiguously states that a
defendant receives credit for time served on each of his offenses, whether to be served concurrently
                                                  9
or consecutively.”). Nothing in the record suggests that Loera was out of custody at any point
throughout the case. We remand the case with instructions for the district court to enter an order
awarding Loera 202 days of credit for time served.

                                        VI. CONCLUSION
       We affirm the district court’s decision to partially quash Loera’s subpoena duces tecum.
However, we vacate the district court’s order awarding restitution without remand on this issue.
We remand the case with instructions for the district court to award Loera 202 days of credit for
time served.
       Chief Justice BURDICK, Justices BRODY, STEGNER and MOELLER, CONCUR.




                                               10